                      Case 3:20-cv-07668-JSC Document 4 Filed 10/30/20 Page 1 of 1
AO 120 (Rev. 08/10) &$1'YHUVLRQ

 'RQRWPDLOVHHHILOLQJLQVWUXFWLRQVDWERWWRPRISDJH
                              Mail Stop 8                                                    REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                            ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                  TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court IRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD on the following
      ✔ Trademarks or
      G                     G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                         U.S. DISTRICT COURT
       3:20-cv-7668                      10/30/2020                                  for the Northern District of California
PLAINTIFF                                                                  DEFENDANT
 DELICATO VINEYARDS, a California corporation                                ALEXA COHN, KATIE BARRY, and ANDREW COHN,
                                                                             individuals, d/b/a BOTA BACKPACK


       PATENT OR                    DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                  OR TRADEMARK
1 3,519,182                              9/14/2017                   Delicato Vineyards

2 4,606,926                              7/26/2013                   Delicato Vineyards

3 4,581,650                              7/26/2013                   Delicato Vineyards

4 4,693,255                              11/19/2013                  Delicato Vineyards

5 5,922,942                              11/26/2019                  Alexa Cohn, Katie Barry, and Andrew Cohn


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                       G
                                                   Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                      (BY) DEPUTY CLERK                                       DATE
    6XVDQ<6RRQJ

(ILOLQJLQVWUXFWLRQV3OHDVHVDYHDQGHILOHLQ&0(&)XQGHU2WKHU)LOLQJV!2WKHU'RFXPHQWV!3DWHQW7UDGHPDUN5HSRUW
